The claimant, The Samaritan Hospital, filed its claim in this Court on the 20th day of April, 1903. The claim is for $180.00 for nursing, and treatment of Sergeant Henry Becker, a member of the Illinois National Guard, while recovering from the effects of an injury received during the entertainment of Prince Henry of Prussia, in Chicago, on March 5,1903. No proofs, abstracts or arguments, having been filed in this Court by the claimant, the Attorney General, on the 13th day of November, 1905, moved the dismissal of this case for want of prosecution, which motion is therefore allowed and the cause dismissed.